Citation Nr: 0112092	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-16 244A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chondromalacia of the patellae (CMP).

2.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered in October 1999 and in 
February 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

In statements received in April 1999 and March 2001, the 
veteran raised contentions to the effect that service 
connection is warranted for psychiatric disability and that 
his bilateral knee disability is proximately due to or the 
result of his service-connected bilateral pes planus.  Those 
contentions have not been considered by the RO; and 
therefore, the Board has no jurisdiction over any potential 
issue arising from those contentions.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.101 (2000).  Accordingly, those 
questions are referred to the RO for appropriate action.

The issues of entitlement to service connection for CMP and 
of entitlement to a rating in excess of 30 percent for 
bilateral pes planus are the subjects of a remand at the end 
of this decision.

In February 2001, the veteran had a video conference chaired 
by the undersigned member of the Board.


FINDINGS OF FACT

1.  In November 1988, the Board denied entitlement to service 
connection for CMP.

2.  Evidence received since the Board's November 1988 
decision is neither cumulative or duplicative of that on file 
at the time of the decision and is so significant, by itself 
or in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for CMP.
CONCLUSIONS OF LAW

1.  The Board's November 1988 decision, which denied 
entitlement to service connection for CMP, is final.  
38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.194 (1988). 

2.  The evidence received since the Board's November 1988 
decision is new and material to reopen the veteran's claim of 
entitlement to service connection for CMP.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for CMP.  
Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for CMP.  In December 1979, the RO denied entitlement to 
service connection for such a disorder.  The veteran was 
notified of that decision, as well as his appellate rights.  
Although the veteran submitted a timely Notice of 
Disagreement and received a Statement of the Case, he did not 
submit a formal appeal.  Accordingly, that decision became 
final.  38 U.S.C. § 4005 (1976); 38 C.F.R. §§ 3.104, 19.129 
(1979).  Thereafter, the veteran sought to reopen that claim.

In November 1988, the Board affirmed an RO decision which 
found that the veteran had not submitted new and material 
evidence with which to reopen his claim of entitlement to 
service connection for CMP.  Consequently, the Board 
confirmed and continued the prior denial.  The Board's 
decision was final.  38 U.S.C. § 4004(b); 38 C.F.R. § 19.194.

Evidence on file at the time of the Board's November 1988 
decision consisted of the veteran's service medical records, 
the reports of VA orthopedic examinations, performed in 
October 1979, October 1981, and December 1986 and VA 
outpatient records reflecting treatment from April to 
December 1986.  Such evidence showed that the veteran had 
been treated for a knee injury in August 1977 and for CMP, in 
particular, from October 1977 to June 1979.  The evidence 
also showed that in May 1978, he had received a permanent 
profile, i.e., permanent duty limitations, due in part to his 
CMP and that in December 1978 and in February 1979, he had 
sustained additional injuries to his left knee in service.  
During the VA examination in October 1979, however, the 
examiner was unable to find any problems with either knee and 
did not agree with the previous diagnosis of CMP.  In April 
1986, the veteran was treated for chronic left knee pain, 
which he reported was the result of an injury in service, but 
again, there was no evidence of CMP.  Consequently, the Board 
found that the veteran's CMP in service was apparently acute 
and transitory and resolved without residual disability.

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. §  
7104(b).  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, the Board may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist the veteran in the development of his claim has 
been fulfilled.  See, Elkins v. West, 12 Vet. App. 209 
(1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the Board's decision in 
November 1988 includes VA outpatient records, reflecting 
treatment form August 1985 to September 2000; reports of VA 
examinations, performed in January 1989, September 1998, and 
August 1999; a transcript of his testimony at the video 
conference in February 2001; and statements from his family, 
a former co-worker, and a friend, received in March 2001.  

The veteran's testimony and statements submitted in his 
behalf indicate that he has had problems with his knees since 
service.  In September 2000, a VA physician noted that, 
following a review of the veteran's medical records, 
including those from service, the veteran had a diagnosis of 
CMP which was still current.  Such evidence is new in the 
sense that it was not previously before agency decision 
makers.  It also suggests the possibility that the veteran's 
CMP has been chronic since service.  As such it is 
significant enough, by itself or in connection with evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for CMP.  Accordingly, the request to 
reopen that claim is granted, and to that extent, the appeal 
is allowed.


ORDER

New and material evidence having been submitted, the request 
to reopen the claim of entitlement to service connection for 
CMP is granted.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the claim of entitlement to service 
connection for CMP.  Elkins.  It would be premature for the 
Board to take such action prior to the RO, as it could result 
in prejudice to the veteran's claim.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Indeed, a review of the file suggests that further 
development is required in order to fulfill VA's duty to 
assist the veteran.  In this regard, it should be noted that 
during the pendency of the appeal, there was a significant 
change in the law.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that was not well grounded.  

The foregoing change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In regard to the veteran's claim of entitlement to service 
connection for CMP, there are several areas in the record 
which require additional development.  First, the Board notes 
that the report of the veteran's service separation 
examination has not been associated with the claims folder.  
Second, during his video conference in February 2001, the 
veteran testified that shortly after service, he received 
treatment for his knees at Cook County Hospital.  He also 
testified that he left his last employment, which was with 
the United States Post Office, approximately 8 or 9 years 
ago, due to disability.  Neither the records of the veteran's 
treatment at Cook County Hospital nor his employment records 
from the Post Office have been associated with the claims 
folder.  Third, in an October 1999 rating action, the RO 
deferred a decision on the veteran's request to reopen his 
claim of entitlement to service connection for CMP.  The RO 
noted that it was going to schedule the veteran for a VA 
examination and request a medical opinion as to whether is 
was "more likely than not" that the veteran's CMP was 
related to or had its onset in military service.  In February 
2000, the RO denied the veteran's request to reopen his claim 
of entitlement to service connection for CMP.  There is no 
evidence that the noted examination and opinion were ever 
scheduled/requested.  Finally, the Board notes that the RO 
has not considered the statements submitted in March 2001 in 
support of the veteran's claim.  Not only has the veteran has 
not waived his right to have them so considered (38 U.S.C.A. 
§ 20.1304 (2000)), he has specifically requested that they be 
reviewed by the RO.

In regard to the veteran's claim of entitlement to service 
connection for an increased rating for pes planus, the Board 
notes that such disability was evaluated during a VA 
examination in August 1999; however, it does not appear that 
the claims folder was made available to the examiner for 
review.  Although hallux valgus of the first toe and severe 
pes planus were noted bilaterally, there was no information 
with respect to the degree, if any, of the following: 
pronation, tenderness, inward displacement, or spasm of the 
tendoachilles on manipulation.  38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5276 (2000).  Although it was noted that the 
veteran had had 3 different sets of arch supports with mild 
improvement, reports of VA podiatry consultations, which took 
place from January to September 2000 show that arch supports 
had not helped the veteran's foot pain.  Moreover, in 
September 2000, a VA physician recommended that the veteran 
request evaluation for a foot orthosis at a VA podiatry 
consultation scheduled for later that month.  The report of 
that consultation has not been associated with the claims 
folder.  Parenthetically, it should also be noted that the 
report of the VA podiatry consultation, which reportedly took 
place in May 2000 has also not been associated with the 
claims folder. 

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain a copy of the 
veteran's service separation examination 
and associate it with the claims file.

3.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to service connection for CMP 
or of entitlement to a rating in excess 
of 30 percent for pes planus.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records not currently on file 
directly from the providers.  Such 
records should include, but are not 
limited to, the records of treatment for 
CMP, dated since service, from Cook 
County Hospital, and the reports of 
podiatry consultations performed at the 
Chicago (West Side) VA medical center in 
May 2000 and at the end of September 
2000.  The RO should also request that 
the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

4.  The RO should contact the veteran and 
request that he provide a history of his 
employment since service, including, but 
not limited to, the name and address of 
his present employer and of any former 
employers.  In particular, he should 
report the address of the Postal Service 
where he was employed until 8 or 9 years 
ago.  After acquiring all necessary 
authorization from the veteran, the RO 
should contact the veteran's employer and 
any former employers and request copies 
of all documents associated with time 
lost or other job-related difficulty 
associated with the veteran's CMP.  Such 
documents should include, but are not 
limited to, records associated with any 
termination of the veteran's employment; 
medical records; attendance records; job 
descriptions; duty limitations; job 
changes; reports of disciplinary action; 
counseling statements; customer letters; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
training; and reports of state and/or 
union involvement.  If the 
employer/former employer does not have 
such documents, the RO should request 
that the employer/former employer provide 
a statement on business letterhead 
stationary addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.

5.  When the foregoing actions have been 
completed, the RO should schedule the 
veteran for an orthopedic examination 
determine the nature, extent, and 
etiology of any knee disability found to 
be present.  All indicated tests and 
studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner for 
review.  If the veteran is found to have 
knee disability, the examiner should 
render any opinion as to whether it is at 
least as likely as not that the veteran's 
current knee disability is related to his 
CMP or knee injuries in service.  The  
rationale for all opinions must be set 
forth.

6.  The RO should also schedule the 
veteran for a podiatric examination to 
determine the extent of his pes planus. 
All indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review.  In performing 
the examination, the examiner should be 
mindful of the manifestations of that 
disorder set forth in 38 C.F.R. § 4.71a, 
DC 5276.

7.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
service connection for CMP and of 
entitlement to a rating in excess of 30 
percent for pes planus.  In so doing, the 
RO must also ensure that all notification 
and development action required by the 
VCAA is completed.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he must be 
furnished a Supplemental Statement of the 
Case on all issues remaining in appellate 
status and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	F JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



